Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
As amended below, claims 1-4,6-15,19-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jake Busch 9/20/2021 following a telephonic interview.
The application has been amended with the following replacement claim set:

1.	(Currently Amended) A method, comprising:
	selectively delivering a probe to an adherent cell comprised within a biological sample at a regional position of the adherent cell within the biological sample; and
covalently bonding [[a]] the probe to a molecular structure located on [[an]] the adherent cell to label the adherent cell according to [[a]] the regional position 

2.	(Original) The method of claim 1, wherein the probe further comprises: 

a polymerase chain reaction handle that enables a polymerase chain reaction amplification; and 
a bonding oligonucleotide sequence that complements another oligonucleotide sequence of a distinctly coded microparticle.

3.	(Original) The method of claim 2, wherein the functional group is a compound selected from a group consisting of an amine reactive compound, a thiol reactive compound, carboxylic acid reactive compounds, aldehyde reactive compounds, and a photoreactive crosslinking compound, and wherein the molecular structure is a protein.

4.	(Previously Presented) The method of claim 1, further comprising:
	covalently bonding a second probe to a second molecular structure located on a second adherent cell to label the second adherent cell according to a second regional position within the biological sample, wherein the second adherent cell is comprised within the biological sample, and wherein the second probe comprises a second oligonucleotide sequence that is associated with the second regional position.

5.	(Cancelled)

6.	(Currently Amended) The method of claim [[5]] 1, wherein the selectively delivering the probe is performed using a microfluidic probe. 

7.	(Currently Amended) The method of claim [[5]] 1, further comprising:
	dissociating the adherent cell from the biological sample subsequent to the covalent bonding;
	preparing a complementary deoxyribonucleic acid library regarding the adherent cell and the oligonucleotide sequence that is associated with the regional position; and
	sequencing the complementary deoxyribonucleic acid library using a single cell sequencing process.


	
9.	(Currently Amended) A method, comprising:
	distributing, by a liquid cargo delivery device, a molecular probe to an adherent cell comprised within a biological sample at a regional position of the adherent cell within the biological sample; and
	covalently bonding the molecular probe to a surface structure of the adherent cell, wherein the molecular probe comprises an oligonucleotide sequence that is associated with [[a]] the regional position within the biological sample. 

10.	(Previously Presented) The method of claim 9, wherein the molecular probe further comprises: 
a functional group that chemically reacts with the surface structure of the adherent cell; 
a polymerase chain reaction handle that enables a polymerase chain reaction amplification; and 
a bonding oligonucleotide sequence that complements another oligonucleotide sequence of a distinctly coded microparticle.

11.	(Original) The method of claim 10, wherein the functional group is a compound selected from a group consisting of an amine reactive compound, a thiol reactive compound, carboxylic acid reactive compounds, aldehyde reactive compounds, and a photoreactive crosslinking compound.

12.	(Original) The method of claim 11, wherein the liquid cargo delivery device is a microfluidic probe, and wherein the surface structure is a protein. 

13.	(Original) The method of claim 12, further comprising:
	preparing a single cell suspension from the biological sample; and
	preparing a complementary deoxyribonucleic acid library using the distinctly coded 

14.	(Previously Presented) The method of claim 13, wherein the preparing the complementary deoxyribonucleic acid library comprises:
	covalently bonding the molecular probe to the distinctly coded microparticle; and
	covalently bonding the distinctly coded microparticle to an endogenous ribonucleic acid sequence of the single cell suspension.

15.	(Currently Amended) A method, comprising:
	selectively delivering a molecular probe to an adherent cell comprised within a biological sample at a regional position of the adherent cell within the biological sample; and
 recording [[a]] the regional position of [[an]] the adherent cell within [[a]] the biological sample and a transcriptome of the adherent cell, wherein the adherent cell is labeled according to the regional position by covalently bonding [[a]] the molecular probe to a surface structure of the adherent cell, wherein the molecular probe comprises an oligonucleotide sequence that is associated with the regional position within the biological sample.

16.	(Cancelled)

17.	(Previously Presented) The method of claim 16, further comprising:
	dissociating the adherent cell from the biological sample to form a single cell suspension;
	bonding an endogenous ribonucleic acid sequence of the single cell suspension to a distinctly coded microparticle; and
bonding the molecular probe to the distinctly coded microparticle.

18.	(Previously Presented) The method of claim 17, further comprising:
	collecting, by a system operably coupled to a processor, the transcriptome via the endogenous ribonucleic acid sequence; and
assigning, by the system, the transcriptome to the position of the cell within the biological sample based on the molecular probe bonded to the distinctly coded microparticle with the endogenous ribonucleic acid sequence.

19.	(Previously Presented) The method of claim 18, wherein the molecular probe further comprises: 
a functional group that chemically reacts with the surface structure of the adherent cell;
a polymerase chain reaction handle that enables a polymerase chain reaction amplification; and 
a bonding oligonucleotide sequence that complements another oligonucleotide sequence of the distinctly coded microparticle.

20.	(Original) The method of claim 19, wherein the liquid cargo delivery device is a microfluidic probe, wherein the surface structure is a protein, and wherein the functional group is a compound selected from a group consisting of an amine reactive compound, a thiol reactive compound, carboxylic acid reactive compounds, aldehyde reactive compounds, and a photoreactive crosslinking compound.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639